Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species A-F, as set forth in the Office action mailed on 9/17/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/17/21 is withdrawn.  Claims 5-8 and 13, directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-13 are allowed. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 12-13 of the instant invention comprising inter alia an endoscope comprising: a distal-end hard portion arranged at a distal end of an insertion portion configured to be inserted into a subject, the distal-end hard portion including a main body formed of resin and a housing formed of metal, wherein a first groove and a second groove are formed in the main body so as to extend inwardly from an outer periphery, and wherein a through hole is formed in the housing so as to communicate the first groove and the second groove; a forceps raising table rotatably arranged in the first groove, the forceps raising table including a fitting groove formed along a direction in which the through hole extends; an arm including a pillar portion extending from the second groove to the first groove through the through hole, the pillar portion including a fit-in portion to be fitted in the fitting groove on one end side and a connecting portion on the other end side, the connecting portion being connected with a forceps operating wire that operates the forceps raising table; and a single unitary seal arranged on an outer periphery of the pillar portion of the arm, the seal including a first portion provided to a first gap and a second portion provided to a second gap, the seal sealing the first gap and the second gap in a watertight manner, the first gap being formed between an outer peripheral surface of the pillar portion of the arm and an inner peripheral surface defining the through hole of the housing, and the second gap being formed between the outer peripheral surface of the pillar portion of the arm and an inner peripheral surface defining the fitting groove of the forceps raising table.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799             

3/15/2022